As filed with the Securities and Exchange Commission on December 20, 2012 Registration No. 333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Proguard Acquisition Corp. (Exact name of registrant as specified in its charter) Florida (State or other jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number) 33-1093761 (I.R.S. Employer Identification Number) 3errace Suite A-8 Fort Lauderdale, FL33312 (866) 780-6789 (Address, including zip code, and telephone number, including area code, of registrant's principal executive offices) Mr. David A. Kriegstein Chief Executive Officer Proguard Acquisition Corp. 3errace Suite A-8 Fort Lauderdale, FL33312 telephone (866) 780-6789 (Name, address, including zip code, and telephone number, including area code, of agent for service) ————— with a copy to: James M. Schneider, Esq. Pearlman Schneider LLP 2200 Corporate Boulevard N.W., Suite 210 Boca Raton, Florida 33431 telephone (561) 362-9595 As soon as practicable after this registration statement becomes effective (Approximate date of commencement of proposed sale to the public) If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933 check the following box: þ If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. ¨ If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. ¨ If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company: Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting company þ CALCULATION OF REGISTRATION FEE Title of Each Class of Securities to be Registered Amount To Be Registered Proposed Maximum Offering Price Per Unit (6 Proposed Maximum Aggregate Offering Price Amount of Registration fee Common stock, par value $0.001 per share (1) $ $ $ Common stock, par value $0.001 per share (2) $ $ 8 Common stock, par value $0.001 per share (3) $ $ 99 Common stock, par value $0.001 per share (4) $ $ Common stock, par value $0.001 per share (5) $ $ Total $ Includes shares which are presently outstanding. Represents shares of common stock issuable upon the exercise of common stock purchase warrants with an exercise price of $0.07 per share. Represents shares of common stock issuable upon the exercise of common stock purchase warrants with an exercise price of $0.15 per share. Represents shares of common stock issuable upon the exercise of common stock purchase warrants with an exercise price of $0.20 per share. Represents shares of common stock issuable upon the exercise of common stock purchase warrants with an exercise price of $0.50 per share. The offering price per share is estimated solely for purposes of calculating the registration fee pursuant to Rule 457 under the Securities Act of 1933. To the extent permitted by Rule 416, this registration statement also covers such additional number of shares of common stock as may be issuable as a result of the anti-dilution provisions of the warrants in the event of stock splits, stock dividends or similar transactions. The registrant hereby amends this registration statement on such date or dates as may be necessary to delay its effective date until the registrant shall file a further amendment which specifically states that this registration statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933, as amended, or until the registration statement shall become effective on such date as the Commission, acting pursuant to said Section 8(a), may determine. i SUBJECT TO COMPLETION, DATED DECEMBER 20, 2012 PROSPECTUS Proguard Acquisition Corp. 81,858,584 shares of common stock This prospectus relates to periodic offers and sales of up to 81,858,584 shares of our common stock by the selling security holders, including 66,640,156 shares of our common stock which are presently outstanding and 15,218,428 shares of our common stock issuable upon the possible exercise of warrants with exercise prices ranging from $0.07 to $0.50 per share. We will not receive any proceeds from the sale of the shares by the selling security holders.To the extent the warrants are exercised on a cash basis, we will receive proceeds of the exercise price. Our common stock is quoted on the OTC Bulletin Board under the symbol “PGRD.”On December 5, 2012 the last reported sale price of our common stock was $0.05 per share. For a description of the plan of distribution of these shares, please see page 29 of this prospectus. Investing in our common stock involves a high degree of risk. See “Risk Factors” beginning on page 3 of this prospectus to read about the risks of investing in our common stock. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or determined if this prospectus is truthful or complete. Any representation to the contrary is a criminal offense. The date of this prospectus is , 2013 ABOUT THIS PROSPECTUS You should only rely on the information contained in this document or to which we have referred you. We have not authorized anyone to provide you with information that is different. If anyone provides you with different or inconsistent information, you should not rely on it. We are not making an offer to sell these securities in any jurisdiction where the offer or sale is not permitted. OTHER PERTINENT INFORMATION Unless specifically set forth to the contrary, when used in this prospectus the terms “we,” “our,” “us,” and similar terms refers to Proguard Acquisition Corp., a Florida corporation, and our wholly-owned subsidiary Random Source, Inc., a Florida corporation, or “Random Source”, and Random Source’s wholly owned subsidiaries Lamfis, Inc., a Florida corporation doing business as Hinson Office Supply, or “Hinson Office Supply” and Superwarehouse Business Products, Inc., a Florida corporation, or “Superwarehouse.”In addition, “2011” refers to the year ended December 31, 2011, “2010” refers to the year ended December 31, 2010 and “2012” refers to the year ending December 31, 2012. The information which appears on our websites at www.randomsource.com, www.superwarehouse.com, www.superwarehousegov.com and www.hinsonofficesupply.com is not part of this prospectus. PROSPECTUS SUMMARY About Us We are principally an on-line business to business retailer of brand name office products.Our direct-to-customer business model is designed to offer our business, government and educational customers a broad selection of office supplies at lower prices and improved efficiencies when compared to their existing suppliers.Our salespeople focus on personalized service and our growth strategy includes leveraging upon our existing customer relationships in order to grow internally by cross marketing our existing products across our customer base, and expanding our product offerings to include higher-margin services that produce a products that customers will order on a repetitive basis as opposed to a one time sale. Our principal executive offices are located at 3errace, Suite A-8, Fort Lauderdale, FL33312 and our telephone number is (866) 780-6789.Our fiscal year end is December 31. SUMMARY OF THE OFFERING This prospectus covers the resale of a total of 81,858,584 shares of our common stock by the selling security holders, including 66,640,156 shares of our common stock which are presently outstanding and 15,218,428 shares of our common stock issuable upon the possible exercise of warrants with exercise prices ranging from $0.07 to $0.50 per share. We will not receive any proceeds from the resale of our shares by the selling security holders. To the extent the warrants are exercised on a cash basis, we will receive the exercise price of the warrants.We will pay all of the fees and expenses associated with registration of the shares covered by this prospectus. Common Stock: Outstanding Prior to this Offering: 127,368,088 shares of common stock on December 14, 2012. Common Stock Reserved: An aggregate of 15,398,428 shares of our common stock, including 180,000 shares of our common stock at exercise price of $0.10 per share outstanding options under our 2010 Equity Compensation Plan and common stock purchase warrants to purchase an additional 15,218,428 shares of our common stock at exercise prices ranging from $0.07 to $0.50 per share.The resale of 15,218,428 shares issuable upon the exercise of the warrants are covered by this prospectus. Common Stock Outstanding After this Offering: 142,586,516 shares of common stock, assuming the issuance of 15,218,428 shares of our common stock upon the exercise of common stock purchase warrants at exercise prices ranging from $0.07 to $0.50 per share, the resale of which is covered by this prospectus, but giving no effect to the possible issuance of shares upon the exercise of options under our 2010 Equity Compensation Plan. 2 SELECTED CONSOLIDATED FINANCIAL DATA The following summary of our selected consolidated unaudited financial information for nine months ended September 30, 2012 and 2011 and selected consolidated audited financial information for 2011 and 2010 which has been derived from, and should be read in conjunction with, our consolidated financial statements included elsewhere in this prospectus. Income Statement Data: Nine Months Ended September 30, Fiscal Year Ended December 31, (unaudited) (unaudited) Net sales $ Cost of sales Gross profit $ Gross profit margin % Total operating expenses $ Total operating expenses as a percentage of net sales % Net loss $ ) $ ) $ ) $ ) Balance Sheet Data: September 30, December 31, (unaudited) Working capital (deficit) $ ) $ ) $ ) Total current assets $ $ $ Total assets $ $ $ Total current liabilities $ $ $ Total liabilities $ $ $ RISK FACTORS An investment in our common stock involves a significant degree of risk. You should not invest in our common stock unless you can afford to lose your entire investment. You should consider carefully the following risk factors and other information in this prospectus before deciding to invest in our common stock. Risks Related to our Business WE HAVE A HISTORY OF LOSSES AND THERE ARE NO ASSURANCES THAT WE WILL REPORT PROFITABLE OPERATIONS IN FUTURE PERIODS. We reported net losses of $297,220, $424,452 and $136,812 for the first nine months of 2012, and 2011 and 2010, respectively.Although our net sales have increased significantly following our acquisitions of Hinson Office Supply and Superwarehouse, as a result of the different product mixes we now sell, our gross margins have declined.In addition, while our operating expenses as a percentage of net sales have decreased, in actual dollars our operating expenses have increased as a result of the expansion of our company.We also expect that our operating expenses will continue to increase during the balance of 2012 and beyond as a result of professional fees and other costs we will incur as a public company in additional to incremental increases associated with the operations of these acquired businesses.While we expect that our net sales will continue to increase during the balance of 2012 as a result of the benefit of sales from Hinson Office Supply and Superwarehouse for the entire fiscal year, there are no assurances our revenues from these acquisitions will be at the same level or greater than the acquired company’s historic, pre-acquisition revenues or that we will be able to increase our margins in the near future.As a result of the expected additional costs we will incur as a public company, and additional costs associated with pursuing acquisitions of additional companies, there are no assurances we will report profitable operations in future periods. 3 WE WILL INCUR INCREASED COSTS RELATED TO OUR PUBLIC COMPANY REPORTING OBLIGATIONS WHICH WILL INCREASE OUR OPERATING EXPENSES IN FUTURE PERIODS. The legal, accounting and other expenses related to reporting obligations under federal securities laws we incur have increased significantly following the reverse merger with Random Source which closed in May 2012 as described later in this prospectus.Additional SEC regulations have also substantially increased the accounting, legal, and other costs related to remaining an SEC reporting company.These additional costs have and will continue to increase our operating expenses in future periods and will adversely impact our net income in future periods. WE MAY NEED ADDITIONAL FINANCING WHICH WE MAY NOT BE ABLE TO OBTAIN ON ACCEPTABLE TERMS.IF WE CANNOT RAISE ADDITIONAL CAPITAL AS NEEDED, OUR ABILITY TO GROW OUR COMPANY COULD BE IN JEOPARDY. Capital is needed for the effective expansion of our business.Our future capital requirements, however, depend on a number of factors, including our ability to internally grow our revenues, manage our business and control our expenses.We believe our current working capital will be sufficient to fund our existing operating expenses for approximately the next 12 months, absent a significant growth in our operations.However, in order to fully implement our growth strategy, we will need to raise additional capital. We do not have any firm commitments to provide any additional capital.We anticipate that we will have certain difficulties raising capital and additional working capital may not be available to us upon terms acceptable to us, or at all.If we are subsequently unable to raise additional funds as needed, our ability to grow our company could be in jeopardy. THE ACQUISITION OF NEW BUSINESSES IS COSTLY AND THESE ACQUISITIONS MAY NOT ENHANCE OUR FINANCIAL CONDITION AND MAY BE DILUTIVE TO OUR SHAREHOLDERS. A significant element of our growth strategy is to acquire companies which complement our business.The process to undertake a potential acquisition can be time-consuming and costly. We expect to expend significant resources to undertake business, financial and legal due diligence on our potential acquisition targets and there is no guarantee that we will acquire the company after completing due diligence. The process of identifying and consummating an acquisition could result in the use of substantial amounts of cash and exposure to undisclosed or potential liabilities of acquired companies. In addition, even if we are successful in acquiring additional companies, there are no assurances that the operations of these businesses will enhance our future financial condition. To the extent that a business we acquire does not meet the performance criteria used to establish a purchase price, some or all of the goodwill related to that acquisition could be charged against our future earnings, if any.Further, because of our current working capital limitations, it is possible that we may seek to issue shares of our common stock as partial or full consideration in a possible future acquisition.As a result of the low trading price of our common stock, the issuance of shares of our common stock in an acquisition could create substantial dilution for our existing shareholders. OUR MANAGEMENT MAY BE UNABLE TO EFFECTIVELY INTEGRATE OUR ACQUISITIONS AND TO MANAGE OUR GROWTH AND WE MAY BE UNABLE TO FULLY REALIZE ANY ANTICIPATED BENEFITS OF THESE ACQUISITIONS. We made two acquisitions in 2011 and expect to seek to make additional acquisitions in 2013.We are subject to various risks associated with our growth strategy, including the risk that we will be unable to identify and recruit suitable acquisition candidates in the future or to integrate and manage the acquired companies. Acquired companies’ histories, the geographical location, business models and business cultures will be different from ours in many respects.Our management faces significant challenges in their efforts to integrate the business of the acquired companies or assets and to effectively manage our continued growth.Successful integration of these acquisitions are subject to a number of challenges, including: ● the diversion of management time and resources and the potential disruption of our ongoing business; ● difficulties in maintaining uniform standards, controls, procedures and policies; ● unexpected costs and time associated with upgrading both the internal accounting systems as well as educating each of their staff as to the proper methods of collecting and recording financial data; ● potential unknown liabilities associated with acquired businesses; ● the difficulty of retaining key alliances on attractive terms with partners and suppliers; and ● the difficulty of retaining and recruiting key personnel and maintaining employee morale. There can be no assurance that our efforts to integrate the operations of any acquired assets or companies will be successful, that we can manage our growth or that the anticipated benefits of these proposed acquisitions will be fully realized.In addition, there are no assurances that we will be able to identify and close any additional acquisitions. 4 IF WE ARE UNABLE TO ATTRACT AND RETAIN SUFFICIENT PERSONNEL, OUR ABILITY TO OPERATE AND GROW OUR COMPANY WILL BE IN JEOPARDY. We believe that there is, and will continue to be, competition for qualified personnel in our industry, and there is no assurance that we will be able to attract or retain the personnel necessary for the management and development of our business. Turnover can also create distractions as we search for replacement personnel, which may result in significant recruiting, relocation, training and other costs, and can cause operational inefficiencies as replacement personnel become familiar with our business and operations. The inability to attract or retain employees currently or in the future may have a material adverse effect on our business, financial condition and results of operations. OUR MANAGEMENT DOES NOT DEVOTE THEIR ENTIRE TIME AND ATTENTION TO OUR BUSINESS. Messrs. Kriegstein and Merrick, our Chief Executive Officer and Chief Financial Officer, are directors and/or officers of Computer Nerds International, Inc., a web-based business offering computer hardware, software, electronics and related goods.In addition to his commitments to Computer Nerds International, Inc., Mr. Merrick is also in private practice as an accountant.While the product offerings of Computer Nerds International, Inc., a company co-founded by Mr. Kriegstein, do not directly compete with us and its offices are located in close proximity to ours which reduces the potential time they are not on site at our offices, the time spent on its business by these individuals, or on their other professional commitments, could detract from their efforts on our behalf. TECHNOLOGICAL PROBLEMS MAY IMPACT OUR OPERATIONS AND ANY CAPACITY CONSTRAINTS OR SYSTEM DISRUPTIONS COULD HAVE A MATERIAL ADVERSE EFFECT. We rely heavily on technology to sell and deliver our office products. Our ability to attract and retain customers, compete and operate effectively depends in part on a reliable and easy to use technology infrastructure. Any disruption to the Internet or our technology infrastructure, including those affecting our websites and computer systems, may cause a decline in our customer satisfaction, impact our sales volumes or result in increased costs. Although we continue to invest in our technology, if we are unable to continually add software and hardware, effectively manage and upgrade our systems and network infrastructure, and develop effective system availability, disaster recovery plans and protection solutions, our business may be adversely affected which could negatively impact our results of operations in future periods. OUR BUSINESS MAY BE ADVERSELY AFFECTED BY THE ACTIONS OF AND RISKS ASSOCIATED WITH OUR THIRD-PARTY VENDORS. The products we sell are sourced from third-party vendors. We derive benefits from vendor allowances and promotional incentives which may not be offered in the future. We also cannot control the supply, design, function or cost of many of the products that we offer for sale and are dependent on the availability and pricing of key products, including paper, ink, toner, technology and printing equipment. Disruptions in the availability of raw materials used in the production of these products may also adversely affect our sales and result in customer dissatisfaction.In addition, merchandise quality issues could cause us to initiate voluntary or mandatory recalls for our proprietary branded products or other products we sell which may then damage our reputation. These and other issues affecting our vendors could adversely affect our business and financial performance. OUR MANAGEMENT HAS NO EXPERIENCE IN OPERATING A PUBLIC COMPANY. Our executive officers and directors had prior no experience in the management of a publicly traded company before the reverse merger with Random Source in May 2012.Our management team may not successfully or effectively manage our transition to a public company that will be subject to significant regulatory oversight and reporting obligations under federal securities laws.Their lack of experience in dealing with the increasingly complex laws pertaining to public companies could be a significant disadvantage to us in that it is likely that an increasing amount of their time will be devoted to these activities which will result in less time being devoted to the management and growth of our company. 5 Risk related to our common stock PROVISIONS OF OUR ARTICLES OF INCORPORATION AND BYLAWS MAY DELAY OR PREVENT A TAKE-OVER WHICH MAY NOT BE IN THE BEST INTERESTS OF OUR SHAREHOLDERS. Provisions of our articles of incorporation and bylaws may be deemed to have anti-takeover effects, which include when and by whom special meetings of our shareholders may be called, and may delay, defer or prevent a takeover attempt.In addition, certain provisions of the Florida Business Corporations Act also may be deemed to have certain anti-takeover effects which include that control of shares acquired in excess of certain specified thresholds will not possess any voting rights unless these voting rights are approved by a majority of a corporation's disinterested shareholders.Further, our articles of incorporation authorizes the issuance of up to 5,000,000 shares of preferred stock with such rights and preferences as may be determined from time to time by our board of directors in their sole discretion.Our board of directors may, without shareholder approval, issue series of preferred stock with dividends, liquidation, conversion, voting or other rights that could adversely affect the voting power or other rights of the holders of our common stock. THE TRADABILITY OF OUR COMMON STOCK IS LIMITED UNDER THE PENNY STOCK REGULATIONS WHICH MAY CAUSE THE HOLDERS OF OUR COMMON STOCK DIFFICULTY SHOULD THEY WISH TO SELL THE SHARES. Because the quoted price of our common stock is less than $5.00 per share, our common stock is considered a “penny stock,” and trading in our common stock is subject to the requirements of Rule 15g-9 under the Securities Exchange Act of 1934.Under this rule, broker-dealers who recommend low-priced securities to persons other than established customers and accredited investors must satisfy special sales practice requirements. The broker-dealer must make an individualized written suitability determination for the purchaser and receive the purchaser’s written consent prior to the transaction.SEC regulations also require additional disclosure in connection with any trades involving a “penny stock,” including the delivery, prior to any penny stock transaction, of a disclosure schedule explaining the penny stock market and its associated risks. These requirements severely limit the liquidity of securities in the secondary market because few broker or dealers are likely to undertake these compliance activities and this limited liquidity will make it more difficult for an investor to sell his shares of our common stock in the secondary market should the investor wish to liquidate the investment.In addition to the applicability of the penny stock rules, other risks associated with trading in penny stocks could also be price fluctuations and the lack of a liquid market. THE EXERCISE OF OUTSTANDING WARRANTS AND OPTIONS WILL BE DILUTIVE TO OUR EXISTING SHAREHOLDERS. At December 14, 2012 we had 127,368,088 shares of our common stock issued and outstanding and the following securities which are convertible or exercisable into shares of our common stock were outstanding: ● 15,218,428 shares of our common stock issuable upon the exercise of common stock purchase warrants with exercise prices ranging from $0.07 to $0.50 per share; and ● 180,000 shares of our common stock issuable upon exercise of outstanding options with an exercise price of $0.10 per share. The exercise of these warrants or options and the issuance of the additional shares will be dilutive to our shareholders and could adversely impact the market for our common stock. CERTAIN OF OUR OUTSTANDING WARRANTS CONTAIN CASHLESS EXERCISE PROVISIONS WHICH MEANS WE WILL NOT RECEIVE ANY CASH PROCEEDS UPON THEIR EXERCISE. At December 14, 2012 we have common stock warrants outstanding to purchase an aggregate of 821,428 shares of our common stock with an exercise price of $0.07 per share which are exercisable on a cashless basis.This means that the holders, rather than paying the exercise price in cash, may surrender a number of warrants equal to the exercise price of the warrants being exercised.It is possible that the warrant holders will use the cashless exercise feature which will deprive us of additional capital which might otherwise be obtained if the warrants did not contain a cashless feature. 6 A SIGNIFICANT PORTION OF OUR OUTSTANDING COMMON SHARES ARE “RESTRICTED SECURITIES” AND WE HAVE OUTSTANDING OPTIONS, WARRANTS TO PURCHASE APPROXIMATELY 11% OF OUR CURRENTLY OUTSTANDING COMMON STOCK. At December 14, 2012 we had 127,368,088 shares of common stock outstanding together with outstanding options and warrants to purchase an aggregate of 15,398,428 shares of common stock at exercise prices of between $0.07 and $0.50 per share.Approximately 98% our outstanding shares of common stock are "restricted securities" and we have included 66,640,156 of those shares, as well as 15,218,428 shares underlying outstanding warrants, in the registration statement of which this prospectus is a part.Future sales of restricted common stock under Rule 144 or otherwise could negatively impact the market price of our common stock.In addition, in the event of the exercise of the warrants and/or options, the number of our outstanding common stock will increase by approximately 11%, which will have a dilutive effect on our existing shareholders. IF THE SELLING SECURITY HOLDERS ALL ELECT TO SELL THEIR SHARES OF OUR COMMON STOCK AT THE SAME TIME, THE MARKET PRICE OF OUR SHARES MAY DECREASE. It is possible that the selling security holders will offer all of the shares for sale. Further, because it is possible that a significant number of shares could be sold at the same time hereunder, the sales, or the possibility thereof, may have a depressive effect on the market price of our common stock. CAUTIONARY STATEMENT REGARDING FORWARD-LOOKING INFORMATION This prospectus includes forward-looking statements that relate to future events or our future financial performance and involve known and unknown risks, uncertainties and other factors that may cause our actual results, levels of activity, performance or achievements to differ materially from any future results, levels of activity, performance or achievements expressed or implied by these forward-looking statements. Words such as, but not limited to, “believe,” “expect,” “anticipate,” “estimate,” “intend,” “plan,” “targets,” “likely,” “aim,” “will,” “would,” “could,” and similar expressions or phrases identify forward-looking statements. We have based these forward-looking statements largely on our current expectations and future events and financial trends that we believe may affect our financial condition, results of operation, business strategy and financial needs. Forward-looking statements include, but are not limited to, statements about our: ● our ability to report profitable operations in future periods, ● our ability to acquire additional companies and successfully integrate the acquired companies into our existing operational structure, ● our ability to effectively compete, ● possible need to raise additional capital, ● the lack of experience of our management in operating a public company, ● the lack of full time management and possible conflicts of interest with a related company, and ● the lack of a liquid public market for our common stock. You should read thoroughly this prospectus and the documents that we refer to herein with the understanding that our actual future results may be materially different from and/or worse than what we expect. We qualify all of our forward-looking statements by these cautionary statements including those made in Risk Factors appearing elsewhere in this prospectus.Other sections of this prospectus include additional factors which could adversely impact our business and financial performance.New risk factors emerge from time to time and it is not possible for our management to predict all risk factors, nor can we assess the impact of all factors on our business or the extent to which any factor, or combination of factors, may cause actual results to differ materially from those contained in any forward-looking statements. Except for our ongoing obligations to disclose material information under the Federal securities laws, we undertake no obligation to release publicly any revisions to any forward-looking statements, to report events or to report the occurrence of unanticipated events. These forward-looking statements speak only as of the date of this prospectus, and you should not rely on these statements without also considering the risks and uncertainties associated with these statements and our business. MARKET FOR COMMON EQUITY AND RELATED SHAREHOLDER MATTERS Our common stock is quoted in the OTC Bulletin Board under the symbol “PGRD.”The reported high and low last sale prices for the common stock are shown below for the periods indicated. The quotations reflect inter-dealer prices, without retail mark-up, markdown or commission, and may not represent actual transactions. 7 High Low First quarter ended March 31, 2010 $ $ Second quarter ended June 30, 2010 $ $ Third quarter ended September 30, 2010 $ $ Fourth quarter ended December 31, 2010 $ $ First quarter ended March 31, 2011 $ $ Second quarter ended June 30, 2011 $ $ Third quarter ended September 30, 2011 $ $ Fourth quarter ended December 31, 2011 $ $ First quarter ended March 31, 2012 $ $ Second quarter ended June 30, 2012 (1) $ $ Third quarter ended September 30, 2012 $ $ (1)We acquired Random Source in the reverse merger on May 7, 2012. The last sale price of our common stock as reported on the OTC Bulletin Board onDecember 5, 2012 was $0.05 per share.As of December 14, 2012, there were approximately 82 record owners of our common stock. Dividend policy We have never paid cash dividends on our common stock. Payment of dividends will be within the sole discretion of our board of directors and will depend, among other factors, upon our earnings, capital requirements and our operating and financial condition. In addition, under Florida law, we may declare and pay dividends on our capital stock either out of our surplus, as defined in the relevant Florida statutes, or if there is no such surplus, out of our net profits for the year in which the dividend is declared and/or the preceding year. If, however, the capital of our company computed in accordance with the relevant Florida statutes, has been diminished by depreciation in the value of our property, or by losses, or otherwise, to an amount less than the aggregate amount of the capital represented by the issued and outstanding stock of all classes having a preference upon the distribution of assets, we are prohibited from declaring and paying out of such net profits any dividends upon any shares of our capital stock until the deficiency in the amount of capital represented by the issued and outstanding stock of all classes having a preference upon the distribution of assets shall have been repaired. Future sales under Rule 144 At December 14, 2012 we had 125,768,088 outstanding shares of common stock which are “restricted securities” under Rule 144 of the Securities Act of 1933.We have included 66,640,156 of these shares in the registration statement of which this prospectus is a part.In general, under Rule 144, as currently in effect, a person, or person whose shares are aggregated, who is not our affiliate or has not been an affiliate during the prior three months and owns shares that were purchased from us, or any affiliate, at least six months previously, is entitled to make unlimited public resales of such shares provided there is current public information available at the time of the resales. A person, or persons whose shares are aggregated, who are affiliates of the issuer and own shares that were purchased from us, or any affiliate, at least six months previously is generally entitled to sell within any three month period, a number of shares of common stock that does not exceed 1% of the then outstanding shares of common stock, subject to manner of sale provisions, notice requirements and the availability of current public information about the issuer. The ability of our shareholders to rely upon Rule 144, however, is limited by our former status as a shell company.Prior to the reverse merger with Random Source in May 2012, we were considered a “shell company” under Federal securities laws.As such, our shareholders are not able to rely on Rule 144 for the resale of shares of our common stock until a period of 12 months has lapsed from the date “Form 10 information” was filed by us with the SEC reflecting our exit from shell status.This information was contained in a Current Report on Form 8-K filed on May 10, 2012.If less than 12 months has elapsed since we ceased being a “shell company”, then only registered securities can be sold pursuant to Rule 144.Lastly, any shares held by affiliates, including shares received in any registered offering, will be subject to the resale restrictions of Rule 144(i). Future sales of restricted common stock under Rule 144 or otherwise or of the shares which we are registering under this prospectus could negatively impact the market price of our common stock.We are unable to estimate the number of shares that may be sold in the future by our existing shareholders or the effect, if any, that sales of shares by our shareholders will have on the market price of our common stock prevailing from time to time. 8 CAPITALIZATION The following table sets forth our capitalization as of September 30, 2012.The table should be read in conjunction with the consolidated financial statements and related notes included elsewhere in this prospectus. September 30, 2012 (unaudited) Long term liabilities $ Preferred stock, $0.001 par value, 10,000,000 shares authorized, 0 shares outstanding 0 Common stock, $0.001 par value, 500,000,000 shares authorized, 127,368,088 shares outstanding Additional paid-in capital Accumulated deficit (1,268,542 ) Total shareholders' equity $ Total capitalization $ USE OF PROCEEDS We will not receive any proceeds upon the sale of shares of common stock by the selling security holders. Any proceeds that we receive from the exercise of the outstanding warrants, if exercised on a cash basis, will be used by us for general working capital. The actual allocation of proceeds realized from the exercise of the warrants will depend upon the amount and timing of such exercises, our operating revenues and cash position at such time and our working capital requirements. There can be no assurances that any of the outstanding warrants will be exercised on a cash basis, if at all. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL STATEMENTS AND RESULTS OF OPERATIONS The following discussion of our financial condition and results of operations for the three and nine months ended September 30, 2012 and 2011 and 2011 and 2010 and should be read in conjunction with the consolidated financial statements and the notes to those statements that are included elsewhere in this prospectus.Our discussion includes forward-looking statements based upon current expectations that involve risks and uncertainties, such as our plans, objectives, expectations and intentions. Actual results and the timing of events could differ materially from those anticipated in these forward-looking statements as a result of a number of factors, including those set forth under the Risk Factors, Cautionary Notice Regarding Forward-Looking Statements and Business sections in this prospectus.We use words such as “anticipate,” “estimate,” “plan,” “project,” “continuing,” “ongoing,” “expect,” “believe,” “intend,” “may,” “will,” “should,” “could,” and similar expressions to identify forward-looking statements. Overview We are principally an on-line business to business (B2B) retailer of brand name office products. Our direct-to-customer business model is designed to offer our business, government and educational customers a broad selection of office supplies at lower prices and improved efficiencies when compared to their existing suppliers. Our salespeople focus on personalized service and our growth strategy includes leveraging upon our existing customer relationships in order to grow internally by cross marketing our existing products across our customer base. Our acquisition strategy is also key to our growth. During 2011 we closed the acquisitions of Hinson Office Supply and the assets of SWH Enterprises, Inc. and Super Warehouse Gov, LLC, which are now part of Superwarehouse. As a result of these acquisitions, our offerings span several areas. Our original business, Random Source, targets small to medium-sized business in the 60-mile area surrounding our Fort Lauderdale, Florida offices. Hinson Office Supply concentrates on government and educational sales to customers in the same 60-mile area. Recently, our government sales team has begun to generate inquiries from agencies outside the current target radius. Superwarehouse is an open-platform web-based businesses which primarily sells toner. We are engaged in a complete redesign of the back-end accounting and customer databases of Hinson Office Supply and Superwarehouse to mirror Random Sources’ which we expect to complete in the first quarter of 2013. Once the system integration is complete, it will permit us to complete an integration of the three businesses into one seamless organization permitting us to reduce redundant administrative and advertising costs. Our new open platform website which we also expect to launch in the first quarter of 2013 will also enable us to expand Superwarehouse’s product offerings to a full line of general business products, including office supplies, furniture, janitorial and break room products long with the toner products. 9 These acquisitions, together with our organic growth, helped us to increase our net sales from $3.1 million for the nine months ended September 30, 2011 to $11.6 million for nine months ended September 30, 2012.Because we only reported revenues from these acquisitions for a portion of 2012, we expect our 2012 revenues to continue to increase substantially from 2011. Subject to the availability of additional capital, we also expect to seek to acquire additional complimentary companies in our space. We believe that there are several potential acquisition targets in our market which would be synergistic and broaden our overall competiveness. However, as we do not have any agreements or understandings with any third parties regarding the terms and conditions of any future acquisitions, there are no assurances we will be successful in implementing this growth strategy. Results of operations Three and nine months ended September 30, 2012 as compared to the three and nine months ended September 30, 2011 Our net sales increased 173% in the third quarter of 2012 as compared to the third quarter of 2011, and 276% for the nine months ended September 30, 2012 as compared to the for months ended September 30, 2011. Our net sales include revenues from Hinson Office Supply beginning in March 2011 and revenues from Superwarehouse beginning in October 2011. Included in our net sales for the third quarter of 2012 and the nine months ended September 30, 2012 are revenues of approximately $510,000 and $1.7 million, respectively, attributable to Hinson Office Supply and revenues of $2.8 million and $8.6 million, respectively, attributable to Superwarehouse. Our revenues attributable to Hinson Office Supply are trending down approximately 35% from its historic revenues pre-acquisition due to budgetary constraints of its customers as well as the changing of the way Broward County Schools handle its bid awards. The School Board of Broward County, FL has elected to “piggy back” a state contract for education purchasing using state funds only which will result in a decrease of revenue to Hinson Office Supply, however, all other local funds can be used at the discretion of the schools by approved Broward County vendors. In addition, because Hinson Office Supply is not contractually obligated to sell products at a specific cost, we are able to raise the gross profit on the existing business. Unlike mentioned in the second quarter of 2012, we do not expect our revenues attributable to Hinson Office Supply to increase during the remainder of 2012, however once we are able to expand Superwarehouse’s product offerings, we expect that our gross margins will increase in future periods. The net sales in 2012 attributable to Superwarehouse on an annualized basis are significantly less than its historic results. Initially, this negative revenue trend was directly attributable to the decline in its client base prior to our acquisition of the company. While the sellers had been in business for approximately 15 years, in the period leading up to our acquisition of the assets in October 2011, the sellers had lost access to their credit facility and the resulting lack of working capital adversely impacted the sellers’ abilities to ship orders to customers. We have begun rebuilding these historic customer relationships and the attrition in customers leveled off during the second quarter of 2012.However, the April 2012 change by Google in certain of its key algorithms has adversely impacted Superwarehouse’s search engine optimization ranking which in turn impacts revenues as Superwarehouse as it is a web-based business. In the first quarter of 2013, following the expected completion of the redesign of the backend accounting and customer databases which are necessary to enable us to adequately process order volume and the launch of our new website, we expect to begin actively marketing to Superwarehouse’s historic customer base, expand its product offerings and achieve a better search engine optimization ranking. We believe all of these steps will help us to return Superwarehouse’s revenues to those more closely the level of its historic revenues. While we expect that Superwarehouse will continue to positively impact our revenues in future periods, there are no assurances, however, that we will ever be able to return Superwarehouse revenues to the historic levels. Our gross profit declined substantially in both the third quarter of 2012 and the nine months ended September 30, 2012 from the comparable periods in 2011. Our gross profit margin decreased to 11% of net sales in the third quarter of 2012 and the nine months then ended from 14% and 18%, respectively, from the comparable periods in 2011. The decline in our margins is attributable to the percentage of our total net sales which are attributable to Superwarehouse which historically have lower margins than revenues from our other sales. Our total operating expenses increased 68% and 141% for the third quarter of 2012 and the nine months ended September 30, 2012, respectively, from the comparable periods in 2011. Marketing, selling and advertising expenses, which includes search engine optimization charges and costs associated with our website, increased 250% in the third quarter of 2012 and 462% for the nine months ended September 30, 2012 from the comparable periods in 2011. These increases are primarily attributable to marketing, selling and advertising expenses incurred by Superwarehouse which we did not have a comparable expense in the 2011 period. We expect that marketing, selling and advertising expenses to increase during the remainder of fiscal 2012. 10 Compensation expense increased 79% for the third quarter of 2012 and 158% for the nine months ended September 30, 2012 from the comparable periods in 2011 primarily as a result of additional personnel added following the acquisitions of Hinson Office Supply and Superwarehouse. We expect that compensation expense will remain constant during the balance of 2012. Professional and consulting fees increased 7% in the third quarter of 2012 and 11% for the nine months ended September 30, 2012 from the comparable periods in 2011. The increases are attributable to costs associated with the reverse merger in May 2012 described elsewhere in this prospectus and increased legal and accounting expenses during the periods. We granted purchasers in various private offering registration rights and those shares are included in this prospectus. As a result, we expect an increase in our professional fees during the fourth quarter of 2012, although we are not able at this time to quantify the amount of this increase. General and administrative expense increased 13% and 111% for the third quarter of 2012 and the nine months ended September 30, 2012, respectively, from the comparable periods in 2011. These increases were primarily as a result of our increased operations following the acquisitions of Hinson Office Supply and Superwarehouse. We expect that our operating expenses will continue to increase in 2012 from 2011 as we incur operating expenses related to Superwarehouse for the entire 12 month period. Our net sales increased 308% in 2011 from 2010, which includes revenues from Hinson Office Supply beginning in March 2011 and revenues from Superwarehouse beginning in October 2011.Included in our net sales for 2011 are revenues of approximately $2.1 million attributable to Hinson Office Supply and revenues of approximately $2.2 million attributable to Superwarehouse. Our gross profit remained constant at 16% in 2011 and 2010.Our total operating expenses increased approximately 263% in 2011 from 2010 and includes increases in all areas of our operating expenses.The principal increases in total operating expenses were increases in compensation expense, professional and consulting fees and general and administrative expenses.Compensation expense increased 366% in 2011 from 2010 as a result of additional personnel added following the acquisitions of Hinson Office Supply and Superwarehouse. Professional and consulting fees increased 127% in 2011 from 2010.This increase includes one-time expenses associated with the acquisitions closed in 2011 as well as additional accounting and related fees related to the audit of our financial statements.In 2011 we also engaged a consultant to advise us in business development and related matters as well as an investment banking firm to assist us in raising capital and incurred one-time charges associated with those agreements.General and administrative expense increased 276% in 2011 from 2010 primarily as a result of our increased operations following the acquisitions of Hinson Office Supply and Superwarehouse. Liquidity and capital resources Liquidity is the ability of a company to generate sufficient cash to satisfy its needs for cash. At September 30, 2012 we had a working capital deficit of $520,202 as compared to a working capital deficit of $379,436 at December 31, 2011. While our current liabilities remained relatively constant at September 30, 2012 from December 31, 2011, our current assets declined 20% which is primarily attributable to a decrease in cash and prepaid expenses and other current assets offset by an increase in accounts receivable. Accounts receivable, net, increased 21% at September 30, 2012 compared to December 31, 2011 which is primarily attributable to our increased sales in 2012. Accounts payable and accrued liabilities decreased 15% at September 30, 2012 compared to December 31, 2011 which is attributable to other sources of financing such as the commercial loan agreement as discussed below. Accounts payable – related party reflects amounts due Computer Nerds International, Inc. for products we purchase from this affiliate. The increase of 9% at September 30, 2012 from December 31, 2011 is attributable to increased sales during 2012. Loan payable at September 30, 2012 reflects amounts due under a commercial loan agreement. We used these funds for general working capital. Notes payable – short term reflects the current portion of amounts we owe under the purchase notes issued in the acquisition of Hinson Office Supply and in connection with the reverse merger. Due to related parties at December 31, 2011 represented amounts we had borrowed from executive officers and directors which were repaid in the first quarter of 2012. 11 We do not have any commitments for capital expenditures in 2012. Other than available access under a commercial bank lending arrangement, we do not have any external sources of liquidity and will need to raise additional working capital during 2013. This additional capital will be necessary to support the growth of our current operations as well as to provide additional capital for future acquisitions. In June 2012 we raised $50,000 in gross proceeds through the sale of our securities in a private placement and subsequent to June 30, 2012 we raised an additional $50,000 in gross proceeds in this offering. We are using the net proceeds for working capital. The amount raised in this offering was less than expected, and in an effort to increase our working capital, in September 2012 we increased our borrowing base under a loan agreement with a commercial bank to $200,000. While we expect that our ability to raise capital through the sale of our securities will be enhanced as our revenues continue to grow, there are no assurances we are correct and we are not a party to any binding agreements for additional capital. We expect that any market for our common stock will take time to develop as information regarding our company is more widely available. The lack of a liquid market will likely adversely impact our ability to raise additional capital. If we are not able to raise capital as needed, our ability to implement our growth plans will be in jeopardy. Net cash used in operating activities for the nine months ended September 30, 2012 was $267,650 as compared to net cash provided by operating activities of $180,971 for the nine months ended September 30, 2011. In the 2012 period cash was used to fund a decrease in our working capital of approximately $141,000, our net loss of approximately $300,000 and add back of depreciation and amortization of approximately $260,000.Net cash provided by operating activities in 2011 was $352,516 as compared to net cash used in operating activities of $85,068 in 2010.In 2011 cash was provided as follows: ● non-cash deprecation of $138,770, and ● an increase in working capital of approximately $640,000, partially offset by a ● a net loss of approximately $424,000. In 2010 cash was used as follows: ● non-cash expenses of $14,628, and ● a decrease in working capital of approximately $13,000, together with ● a net loss of approximately $137,000. Net cash used in investing activities for the nine months ended September 30, 2012 was $70,360 as compared to $122,884 for the nine months ended September 30, 2011. In the 2012 period, cash used in investing activities included website development costs and in the 2011 period cash used in investing activities represented the Hinson Office Supply acquisition.Net cash used in investing activities in 2011 was $872,273 as compared to $0 in 2010.In 2011 cash used in investing activities included cash used in acquisitions and the purchase of assets associated with the Superwarehouse acquisitions. Net cash provided by financing activities for the nine months ended September 30, 2012 was $144,572 as compared to $632,930 for the nine months ended September 30, 2011. In the 2012 period we raised cash from the sale of our common stock and the issuance of a note payable which was offset by payments of notes payable, including to related parties for working capital advances previously made to us, and the repurchase of stock in both the reverse merger which closed in May 2012 and from our prior investment banking firm. In the 2011 period we principally raised cash from the sale of our securities which was offset by the repayment of working capital advances from related parties.Net cash provided by financing activities in 2011 was $755,515 as compared to $23,010 in 2010.In 2011 we principally raised cash from the sale of our securities which was offset by the repayment of notes receivable.In 2011 we principally raised cash from the sale of our securities and advances from related parties. Critical accounting policies The preparation of financial statements in conformity with U.S. GAAP requires management to make estimates and assumptions that affect the reported amount of assets and liabilities, the disclosure of contingent assets and liabilities and the reported amounts of revenue and expenses during the reported periods. The more critical accounting estimates include estimates related to the allowance for doubtful accounts and the valuation of warrants that are deemed to be not indexed to our common stock. We also have other key accounting policies, which involve the use of estimates, judgments and assumptions that are significant to understanding our results, which are described in Note 1 to our consolidated financial statements appearing elsewhere in this prospectus. 12 Recent accounting pronouncements The recent accounting standards that have been issued or proposed by the FASB or other standards-setting bodies that do not require adoption until a future date are not expected to have a material impact on the consolidated financial statements upon adoption. Off balance sheet arrangements As of the date of this prospectus, we do not have any off-balance sheet arrangements that have or are reasonably likely to have a current or future effect on our financial condition, changes in financial condition, revenues or expenses, results of operations, liquidity, capital expenditures or capital resources that are material to investors. The term "off-balance sheet arrangement" generally means any transaction, agreement or other contractual arrangement to which an entity unconsolidated with us is a party, under which we have any obligation arising under a guarantee contract, derivative instrument or variable interest or a retained or contingent interest in assets transferred to such entity or similar arrangement that serves as credit, liquidity or market risk support for such assets. Change of auditors On October 18, 2012, we dismissed Sherb & Co., LLP as our independent registered public accounting firm and engaged D’Arelli Pruzansky, P.A. as our independent registered public accounting firm. Sherb & Co., LLP audited our financial statements for the periods ended December 31, 2011 and 2010.The dismissal of Sherb & Co., LLP was approved by our board of directors on October 18, 2012. Sherb & Co., LLP did not resign or decline to stand for re-election. Neither the report of Sherb & Co., LLP dated March 21, 2012 on our balance sheets as of December 31, 2011 and 2010 and the related statements of operations, shareholders’ equity (deficit), and cash flows for the years ended December 31, 2011 and 2010 nor the report of Sherb & Co., LLP dated March 21, 2011 on our balance sheets as of December 31, 2010 and 2009 and the related statements of operations, shareholders’ equity (deficit), and cash flows for the years ended December 31, 2010 and 2009 contained an adverse opinion or a disclaimer of opinion, nor were either such report qualified or modified as to uncertainty, audit scope, or accounting principles, except that both such reports raised substantial doubts on our ability to continue as a going concern. During our two most recent fiscal years and the subsequent interim period preceding our decision to dismiss Sherb & Co., LLP we had no disagreements with the firm on any matter of accounting principles or practices, financial statement disclosure, or auditing scope of procedure which disagreement if not resolved to the satisfaction of Sherb & Co., LLP would have caused it to make reference to the subject matter of the disagreement in connection with its report. During our two most recent fiscal years and the subsequent interim period prior to retaining D’Arelli Pruzansky, P.A. (1) neither we nor anyone on our behalf consulted D’Arelli Pruzansky, P.A. regarding (a) either the application of accounting principles to a specified transaction, either completed or proposed, or the type of audit opinion that might be rendered on our financial statements or (b) any matter that was the subject of a disagreement or a reportable event as set forth in Item 304(a)(1)(iv) and (v), respectively, of Regulation S-K, and (2) D’Arelli Pruzansky, P.A. did not provide us with a written report or oral advice that they concluded was an important factor considered by us in reaching a decision as to accounting, auditing or financial reporting issue. OUR BUSINESS We are principally an on-line business to business wholesaler of office products with a current product base concentrated in brand name office products.Our direct-to-customer business model is designed to offer our business, government and educational customers a broad selection of office supplies at lower prices and improved efficiencies when compared to their existing suppliers. We use our e-commerce websites and our catalog to showcase our wide selection of merchandise, including general office supplies, business machines and computers, office furniture and other business-related products. We believe that our competitive advantage is our ability to compete favorably based upon both price and efficiency as a result of our direct-to-customer operating format.We buy our inventory directly from wholesale distributors and, with the exception of some deliveries, drop ship that merchandise directly to customers.As a result, we can compete effectively on price because we do not have costs of carrying inventory either in a warehouse or on a sales floor.In addition to competitive pricing, our goal is to provide a total cost-effective platform to our customers.Our sales and customer service representatives work to develop broad customer relationships on the basis of which we seek to provide ecommerce infrastructure, sophisticated ordering systems and comprehensive product utilization reports designed to improve efficiencies and reduce operating costs. 13 As a result of our 2011 acquisitions, we currently have two distinct customer bases to which we provide either ink and toner or general office supplies including paper, break room and janitorial supplies and furniture.In an effort to provide a broader array of products and services to our clients in which we are seen as a one stop shop.During the first or second quarter of 2013, we anticipate cross marketing our ink and toner products to our general office supply purchasers and vice versa. Our customers traditionally purchase a number of products and services from a variety of vendors. In the second half of 2013 we anticipate expanding our offerings to include a variety of services such as automated electronic managed printing services, promotional printing and advertising services, and shredding services. We are, however, in the preliminary stages of planning the launch of these additional services and it is possible that we will choose not to proceed with one or more of them as we further develop our implementation plans. Recent acquisitions and our acquisition strategy A key component to our business strategy is growth through strategic acquisitions and we expect that our ability to grow our company will be accelerated by the acquisition of similar companies with positions in various geographic and product markets which we believe may be advantageous to us.Our internal research has identified a number of small, regional companies, many with strong relationships and reputations but without the critical mass, resources or financial market expertise to maximize on their potential or create an exit strategy for their owners. In pursuing this strategy, in 2011 we made two acquisitions: ●Hinson Office Supply.On March 18, 2011, we acquired 100% of the stock of Lamfis, Inc. which does business as Hinson Office Supply, for a purchase price of $262,000.Hinson Office Supply was a 20 year old supplier of office products and supplies in South Florida. For the past 18 years it has been the largest office products board-approved vendor to the School Board of Broward County, Florida, which is the sixth largest school system in the United States, as well as an approved vendor for the Palm Beach County, Florida school system.As a board-approved vendor, individual schools are authorized by the School Board to purchase products from Hinson Office Supply.In an effort to retain continuity with its customer base, for the near future we are operating Hinson Office Supply as it was operated prior to the transaction.Over time, we expect to transition Hinson Office Supply’s corporate accounts to Random Source, while retaining the school system business at Hinson Office Supply. This customer base requires early morning deliveries to accommodate the uniqueness of the school operations and Hinson Office Supply has built internal operations which efficiently fulfill this requirement. ●Superwarehouse.On October 4, 2011 we acquired certain assets of both SWH Enterprises, Inc. and Superwarehouse Gov, LLC for an aggregate purchase price of $750,000.These assets, which we refer to as the Superwarehouse Assets, included customer lists, vendor lists and vendor contracts, intellectual property rights, and all other assets of these two entities excluding accounts receivable.Over the combined 20 years in business, both organizations focused on selling technology related products, with an emphasis on printers and toner, to both business customers and government agencies throughout the United States. As we did with Hinson Office Supply, we are initially operating the new businesses under our newly formed subsidiary Superwarehouse Business Products, Inc. separate from our other existing businesses.At this time the Superwarehouse companies do not offer our general business products such as office supplies, janitorial supplies and or break room supplies, however, it is our intention to add these additional product lines to its offerings during the first or second quarter of 2013 in an effort to expand sales following the acquisitions. We expect to complete the redesign of the backend accounting and customer databases of Hinson Office Supply and Superwarehouse to mirror Random Sources’ during 2013.Thereafter, during 2013 we expect to complete an integration of the three businesses into one seamless organization permitting us to reduce redundant administrative and advertising costs. It is our intent to continue to seek to acquire additional complimentary companies in our space.We believe that there are several potential acquisition targets in our market which would be synergistic and broaden our overall competiveness.However, as we do not have any agreements or understandings with any third parties regarding the terms and conditions of any future acquisitions, there are no assurances we will be successful in implementing this growth strategy. 14 Office products industry The office products industry is comprised of three broad categories of merchandise: office supplies, office machines and computers, and office furniture.The retail office products industry is highly fragmented typified by stores that do not stock a full range of office products and use a central warehouse facility.Often these products are distributed through different and overlapping channels of distribution, including manufacturers, distributors, dealers, retailers and online catalog companies.Retail sales of office products in the United States are often made primarily through chains operating retail stores and regional or national office product dealers, while dealers purchase a significant portion of their merchandise from national or regional office supply distributors who in turn purchase merchandise from manufacturers.Dealers often employ a commissioned sales force that uses the distributor's catalog, showing products at retail list prices, for selection and price negotiate with the customer. In the past few years, high-volume office products retailers have emerged in many geographic markets of the United States targeting smaller businesses that traditionally purchased from dealers by offering significantly lower prices resulting primarily from direct, high-volume purchasing from manufacturers and warehouse retailing, thereby avoiding the distributor's mark-up and eliminating the need for a commissioned sales force and a central distribution facility.High-volume office products retailers typically offer substantial price savings to individuals and small businesses, which traditionally have had limited opportunities to buy at significant discounts off the retail list prices.Despite the growth in high-volume office products retailers, larger customers have been, and continue to be, serviced primarily by full service contract stationers.These stationers traditionally serve medium and large businesses through commissioned sales forces, purchased in large quantities primarily from manufacturers and offer competitive pricing and customized services to their customers. Merchandising and product strategy Our retail merchandising strategy offers a broad selection of approximately 36,000 items of brand-name office products at low prices.Our website and catalog offer a comprehensive selection of paper and paper products, filing supplies, computer hardware and software, calculators, copiers, facsimile and other business machines, office furniture, engineering supplies and virtually every other type of office supplies. We buy all of our merchandise directly from wholesale distributors.Other than our recent change in paper products delivery following our acquisition of Hinson Office Supply, products are then delivered from the distributor directly to the customer.Our program permits shipping directly to customers avoiding the costly and traditional cross-dock operations that typically use independent distributor’s facilities to receive bulk deliveries from vendors to sort and deliver merchandise to a company's stores and warehouses.Because we ship the merchandise directly to the customer our company and customer both realize savings by eliminating multiple freight and handling charges and the need for a store or warehouse to receive and redistribute inventory. Marketing and sales Our marketing programs are designed to expand our customer base.Our business strategy is to enhance the sales and profitability of our existing websites and expand our contract stationer business by acquiring and maintaining customers primarily through our direct sales force. We provide three key services to our customers being Internet, telephone and facsimile ordering and delivery. Our customers nationwide can place orders through our website or telephone using toll-free telephone numbers through our order departments in south Florida.Orders received by the order departments are transmitted electronically to manufacturers and distributors for delivery plus a delivery fee or free delivery with a minimum order size.Orders are packaged, invoiced and shipped for next-day delivery direct from the distributor or manufacturer. Other services we provide that are designed to improve efficiencies and reduce costs include electronic re-ordering, stockless office procurement and comprehensive product utilization reports. No single customer accounts for more than 10% of our sales. We have no material long-term contracts or commitments with the wholesale distributor or any customer.We have not experienced any difficulty in obtaining desired quantities of merchandise for sale and do not foresee any such difficulty in the future.Should the need arise, we do not expect any difficulties in obtaining alternative suppliers at competitive pricing. We designed the system architecture for our Random Source website to be built with performance, security, reliability, and redundancy in mind.It is currently hosted in one of the top co-locations in the world, Terramark™, which is also known as the NAP of the Americas, a Tier-IV, 750,000 square feet datacenter.Once data enters our servers, it is met with top-of-the-line, load balanced, redundant firewalls that automatically block potentially bad packets from intruding the system. The system is backed with a PostgreSQL database, which is generally recognized as a powerful open source database.Our data is also backed-up to separate servers to further prevent any data loss.We are currently designing a system for our Superwarehouse website and expect that system, which will have a similar set up for security and will be at a co-location with backup and redundancy, to be complete during the first quarter of 2013. 15 Employees At December 14, 2012 we had 18 full-time employees.There are no collective bargaining agreements covering any of our employees. Competition We operate in a highly competitive environment. Several high-volume office supply chains operate in the United States.Our competitors include Office Depot, Staples, Office Max as well as independent office supply companies and wholesale clubs, including Costco and BJ Wholesale, which carry office supplies.We compete with these chains and wholesale club chains in substantially all of our current and prospective markets.We believe we compete based on product price, selection, availability and service.We believe that in the future we will face increased competition from these chains as our company and these chains expand their operations.Most of the entities against which we compete, or may compete, are larger and have greater financial resources than our company.No assurance can be given that increased competition will not have an adverse effect on our company. Our offices Our principal executive offices are located in approximately 7,000 square feet of office and warehouse space which we lease under an agreement expiring in July 2014.Our annual rental for this facility ranges from $26,000 in the first year of the lease up to $28,000 in the final year of the term of the lease, plus a proportionate share of operating expenses of approximately $25,000 annually. We lease approximately 1,750 square feet in San Diego, California under a lease expiring in September 2013.Our annual rental for this facility, from which Superwarehouse is currently based, is approximately $11,600 plus a proportionate share of operating expenses. Our history We were formed under the laws of the State of Florida in June 2004.In July 2004, we acquired 100% of the shares of Proguard Protection Services, Inc., a Colorado corporation, for $100 pursuant to an oral agreement.Proguard Protection provided professional protection to clients through installation and monitoring of fire, intrusion and environmental security systems. In October 4, 2006, we sold all of the issued and outstanding common stock of Proguard Protection Services, Inc. to Corrections Systems International, Inc., a privately held Florida corporation which was a related party, for $250,000 under the terms of a Common Stock Purchase and Sale Agreement.Thereafter, we became a “shell company” as that term is defined under Federal securities laws. On May 7, 2012, we acquired Random Source in a reverse merger pursuant to the terms and conditions of the agreement of merger and plan of reorganization dated April 27, 2012.Upon closing of the transaction contemplated under the agreement, Random Source became a wholly-owned subsidiary of our company.In the transaction, in exchange for all of the issued and outstanding capital stock of Random Source we issued the holders of those shares 127,989,517 shares of our common stock, which, after giving effect to the stock repurchase described below, represented approximately 97.2% of our outstanding common stock, giving no effect to the shares of our common stock underlying the Exchange Warrants. At closing, we also issued the Random Source shareholders who were also warrant holders common stock purchase warrants to purchase 15,075,571 shares of our common stock exercise prices ranging from $0.07 to $0.50 per share which we refer to as the Exchange Warrants in exchange for identical warrants to purchase Random Source common stock which were held by the warrant holders immediately prior to closing.The expiration date of each Exchange Warrant was identical to the Random Source warrant for which it was exchanged. 16 All of the Random Source shareholders and warrant holders were accredited investors and the transaction was accounted for as a reverse merger and recapitalization of Random Source whereby Random Source is considered the acquirer for accounting purposes.As a result of the reverse merger, we are no longer considered a “shell company” and our business and operations are now those of Random Source. On May 7, 2012 Random Source also entered into a stock repurchase agreement with the then majority shareholders of our company pursuant to which Random Source purchased 1,700,000 shares of our common stock, which we refer to as the Insiders’ Shares for $304,000.The purchase price was paid by $250,000 at closing and delivery of a 90 day secured promissory note in the principal amount of $54,000.At closing Random Source also prepaid interest under the note in the amount of $1,068.In order to secure the timely payment of the note, at closing we issued 2,000,000 shares of our common stock to counsel for the sellers to be held by him in escrow pursuant to the terms of the escrow agreement between the parties.In the event the note was not paid on or before the maturity date, the escrow shares were to be forfeited in full satisfaction of the purchase note.Following the closing of the stock repurchase agreement, the Insiders’ Shares were cancelled and returned to the status of authorized but unissued shares of our common stock.The purchase note was paid in full prior to the maturity date and the escrow shares have been returned to us by the escrow agent.These shares have been cancelled and returned to the status of authorized but unissued shares of our common stock. Random Source was incorporated under the laws of the State of Florida in September 2008.In March 2011 Random Source purchased 100% of the outstanding common stock of Hinson Office Supply from its shareholders for aggregate consideration of $262,000.It paid $100,000 of this amount at closing and issued the sellers three year promissory notes for the balance of $162,000.The notes, which bear interest at the rate of 2% per annum, are unsecured and are payable monthly. In October 2011 Random Source acquired the assets of SWH Enterprises, Inc. and Super Warehouse Gov, LLC from a secured creditor of these companies for an aggregate purchase price of $750,000.It used working capital to fund this acquisition. Legal proceedings We are not a party to any pending or threatened litigation. MANAGEMENT The following table provides information on our executive officers and directors: Name Age Positions David A. Kriegstein 39 Chief Executive Officer, President and Director Jason Merrick 41 Chief Financial Officer, Treasurer and Director Dustin Liukkonen 28 Chief Technology Officer and Director Robert Weitzner 38 Director David A. Kriegstein.Mr. Kriegstein has served an executive officer and a member of our board of director since May 2012.He has been an executive officer and a member of Random Source’s board of directors since co-founding the company in September 2008. Mr. Kriegstein is primarily responsible for our day to day operations, including managing our sales staff and customer service team, as well as building relationships with new vendors to increase the product mix and variety for our customers.Since co-founding the company in December 1997, Mr. Kriegstein has also served as Co-President of Computer Nerds International, Inc., a web-based business offering computer hardware, software, electronics and related goods. Mr. Kriegstein received a B.A. in Communications in 1996 from the University of South Florida.Mr. Kriegstein devotes approximately 85% of his time and attention to our company. Jason Merrick. Mr. Merrick has served an executive officer and a member of our board of directors since May 2012.He has been an executive officer and a member of Random Source’s board of directors since co-founding our company in September 2008.Mr. Merrick has also provided consulting services to Computer Nerds International, Inc., a web-based business offering computer hardware, software, electronics and related goods, since 2005.He currently serves as its Chief Financial Officer.In addition, since 2005 Mr. Merrick provided tax and accounting services to private clients. From March 1997 to October 2008 Mr. Merrick was Chief Financial Officer of Ruth Rales Jewish Family Service of South Palm Beach County, Incorporated, a Boca Raton based non-profit social service agency.Prior to moving to Florida in 1997, Mr. Merrick worked as a staff accountant with public accounting firms in Canada.Since 2008 Mr. Merrick has been an Adjunct Professor at Lynn University in Boca Raton, Florida where he teaches introductory accounting.Mr. Merrick was admitted to the Board of Examiners of the University of Illinois as a Certified Public Accountant in July 1998.He attended Concordia University where he received a BCom with an accounting major in 1993 and a Diploma in Accountancy in 1994.Mr. Merrick, a Certified Public Accountant, devotes approximately 75% of his time and attention to our company. 17 Dustin Liukkonen.Mr. Liukkonen has been an executive officer and a member of our board of directors since May 2012.He has been an executive officer and a director of Random Source since co-founding the company in September 2008.As our Chief Technology Officer, Mr. Liukkonen is responsible for our IT infrastructure. From February 2008 through mid-2010, Mr. Liukkonen also served as Lead Software Architect of Computer Nerds International, Inc., a web-based business offering computer hardware, software, electronics and related goods. From July 2005 until February 2008, Mr. Liukkonen was a senior web developer for Random Access, Inc., a Fort Lauderdale, Florida web development company.Mr. Liukkonen received a B.S. in Computer Science with a mathematics minor from Barry University in 2005.Mr. Liukkonen devotes 100% of his time and attention to our company. Robert Weitzner.Mr. Weitzner has served as a member of our board of directors since May 2012.He has served as an executive officer and a member of Random Source’s board of directors since co-founding the company in September 2008.Since March 2001, Mr. Weitzner has also served as Director of Loss Prevention of Computer Nerds International, Inc., a web-based business offering computer hardware, software, electronics and related goods. Mr. Weitzner founded Topical Fruit Shakes, a smoothie fruit shake stand in the Coral Square Mall in 1996 and he operated that company until he sold the business in 2000.Mr. Weitzner received a B.S. in Business Administration with a major in finance in 1996 from the University of Florida. There are no family relationships between any of the executive officers and directors.Each director is elected at our annual meeting of shareholders and holds office until the next annual meeting of shareholders, or until his successor is elected and qualified. Director Qualifications, Committees of our board of directors and the Role of our Board in Risk Oversight Director qualifications Messrs. Kriegstein, Merrick, Weitzner and Liukkonen, the members of our board of directors, were appointed to our Board in May 2012 following the reverse merger with Random Source described elsewhere in this prospectus.Given their respective roles in the founding and/or operations of Random Source, we believe they each remain a good fit for our current needs.Mr. Kriegstein has significant operational experience in our industry and brings both a practical understanding of the industry and as well as hands-on experience in our business sector to our Board.Mr. Merrick, a CPA, has significant experience in managing and overseeing the financial aspects of our business which provides an additional dimension to his role as a director.Mr. Weitzner’ s operational understanding of our company provides our Board with a greater understanding of certain of the challenges we face in executing our growth strategy.As primarily a web-based business, Mr. Liukkonen’ s background in information technology provide our Board with another dimension for assessing our operational and strategy needs. Mr. Kriegstein serves as both our Chief Executive Officer and as one of the four members of our board of directors.We do not have any independent directors.The business and operations of our company are managed by our Board as a whole, including oversight of various risks, such as operational and liquidity risks that our company faces.As our company grows, we expect to expand our board of directors to include independent directors. Committees of our board of directors We have not established any committees of comprised of members of our board of directors, including an Audit Committee, a Compensation Committee or a Nominating Committee, any committee performing a similar function. The functions of those committees are being undertaken by board of directors as a whole.Because none of our directors are considered independent, we believe that the establishment of these committees would be more form over substance.We do not have a policy regarding the consideration of any director candidates which may be recommended by our shareholders, including the minimum qualifications for director candidates, nor has our board of directors established a process for identifying and evaluating director nominees, nor do we have a policy regarding director diversity. We have not adopted a policy regarding the handling of any potential recommendation of director candidates by our shareholders, including the procedures to be followed.Our Board has not considered or adopted any of these policies as we have never received a recommendation from any shareholder for any candidate to serve on our board of directors.Given our relative size, we do not anticipate that any of our shareholders will make such a recommendation in the near future. While there have been no nominations of additional directors proposed, in the event such a proposal is made, all members of our Board will participate in the consideration of director nominees.In considering a director nominee, it is likely that our Board will consider the professional and/or educational background of any nominee with a view towards how this person might bring a different viewpoint or experience to our Board. 18 Mr. Merrick is an “audit committee financial expert” within the meaning of Item 401(e) of Regulation S-K. In general, an “audit committee financial expert” is an individual member of the audit committee or board of directors who: ● understands generally accepted accounting principles and financial statements, ● is able to assess the general application of such principles in connection with accounting for estimates, accruals and reserves, ● has experience preparing, auditing, analyzing or evaluating financial statements comparable to the breadth and complexity to our financial statements, ● understands internal controls over financial reporting, and ● understands audit committee functions. Our securities are not quoted on an exchange that has requirements that a majority of our Board members be independent and we are not currently otherwise subject to any law, rule or regulation requiring that all or any portion of our board of directors include “independent” directors, nor are we required to establish or maintain an Audit Committee or other committee of our board of directors. Board oversight in risk management Risk is inherent with every business, and how well a business manages risk can ultimately determine its success.We face a number of risks, including liquidity risk, operational risk, strategic risk and reputation risk.Our Chief Executive Officer also serves as one of our directors and we do not have a lead director.In the context of risk oversight, at the present stage of our operations we believe that our selection of one person to serve in both positions provides the Board with additional perspective which combines the operational experience of a member of management with the oversight focus of a member of the Board. The business and operations of our company are managed by our Board as a whole, including oversight of various risks that our company faces. Because the majority of our Board is comprised of members of our management, these individuals are responsible for both the day-to-day management of the risks we face as well as the responsibility for the oversight of risk management. Code of Ethics and Business Conduct We have adopted a Code of Business Conduct and Ethics, which applies to our board of directors, our executive officers and our employees, outlines the broad principles of ethical business conduct we adopted, covering subject areas such as: ● compliance with applicable laws and regulations, ● handling of books and records, ● public disclosure reporting, ● insider trading, ● discrimination and harassment, ● health and safety, ● conflicts of interest, ● competition and fair dealing, and ● protection of company assets. A copy of our Code of Business Conduct and Ethics is available without charge, to any person desiring a copy of the Code of Business Conduct and Ethics, by written request to us at our principal offices at 3errace, Suite A-8, Fort Lauderdale, FL33312. Director Compensation We have not established standard compensation arrangements for our directors and the compensation payable to each individual for their service on our Board is determined from time to time by our board of directors based upon the amount of time expended by each of the directors on our behalf. Currently, our the members of the board of directors do not receive any compensation for their services as directors. 19 EXECUTIVE COMPENSATION The following table summarizes all compensation recorded by us, including Random Source, in the past two years for: ● our principal executive officer or other individual serving in a similar capacity, ● our two most highly compensated executive officers other than our principal executive officer who were serving as executive officers at December 31, 2011 as that term is defined under Rule 3b-7 of the Securities Exchange Act of 1934, and ● up to two additional individuals for whom disclosure would have been required but for the fact that the individual was not serving as an executive officer at December 31, 2011. For definitional purposes, these individuals are sometimes referred to as the “named executive officers.” SUMMARY COMPENSATION TABLE Name and principal position Year Salary Bonus Stock Awards Option Awards Non-Equity Incentive Plan Compensation Non-qualified Deferred Compensation Earnings All Other Compensation Total David A. Kriegstein, Chief Executive Officer (1) 0 0 0 0 0 0 0 0 0 0 0 0 0 0 (1) Mr. Kriegstein was appointed our Chief Executive Office in May 2012.The compensation information for 2011 and 2010 reflects his compensation as Chief Executive Officer of Random Source. Employment agreements In April 2010 Random Source entered into one year employment agreements with each of Mr. Kriegstein and Mr. Merrick, which were amended in February 2012 to extend the term of these agreements to February 2015.Pursuant to the terms of these employment agreements Random Source pays Messrs. Kriegstein and Merrick an annual salary of $50,000 and $48,000, respectively.They are each to be entitled to bonuses at the discretion of the Random Source board of directors, as well as any benefits which Random Source may offer to its employees.The agreements, which contain an automatic yearly renewal provision, contain customary confidentially and non-compete provisions. Each employee's employment may be terminated upon his death or disability, and with or without cause. In the event Random Source should terminate the employee’s employment upon his death or disability, the employee is entitled to his base salary for a period of the earlier of six months from the date of termination or the end of the term of the agreement. In the event Random Source should terminate the agreement for cause, as defined in the agreement, or if the employee should resign, he is entitled to payment of his base salary through the date of termination. At Random Source’s option it may terminate the employee’s employment without cause in which event he is entitled to payment of his base salary through the date of termination and for a period of the earlier of six months or the expiration date of the agreement.These employment agreements remain in effect.We expect that these employment agreements will be terminated and new employment agreements will be entered into between Messrs. Kriegstein and Merrick and our company in the future upon substantially similar terms and conditions. Outstanding equity awards at fiscal year-end The following table provides information concerning unexercised options, stock that has not vested and equity incentive plan awards for each named executive officer outstanding as of December 31, 2011: OPTION AWARDS STOCK AWARDS Name Number of Securities Underlying Unexercised Options (#) Exercisable Number of Securities Underlying Unexercised Options (#) Unexercisable Equity Incentive Plan Awards: Number of Securities Underlying Unexercised Unearned Options (#) Option Exercise Price Option Expiration Date Number of Shares or Units of Stock That Have Not Vested (#) Market Value of Shares or Units of Stock That Have Not Vested Equity Incentive Plan Awards: Number of Unearned Shares, Units or Other Rights that Have Not Vested (#) Equity Incentive Plan Awards: Market or Payout Value of Unearned Shares, Units or Other Rights That Have Not Vested (#) David A. Kriegstein 0 0 0 0 0 0 0 0 0 20 Limitation on liability The Florida Business Corporation Act permits the indemnification of directors, employees, officers and agents of Florida corporations.Our articles of incorporation and bylaws provide that we will indemnify our directors and officers to the fullest extent permitted by the Florida Business Corporation Act. The provisions of the Florida Business Corporation Act that authorize indemnification do not eliminate the duty of care of a director, and in appropriate circumstances equitable remedies such as injunctive or other forms of non-monetary relief will remain available under Florida law. In addition, each director will continue to be subject to liability for: ● violations of criminal laws, unless the director had reasonable cause to believe his conduct was lawful or had no reasonable cause to believe his conduct was unlawful, ● deriving an improper personal benefit from a transaction, ● voting for or assenting to an unlawful distribution, and ● willful misconduct or conscious disregard for our best interests in a proceeding by or in the right of a shareholder. The statute does not affect a director's responsibilities under any other law, such as the Federal securities laws. The effect of the foregoing is to require our company to indemnify our officers and directors for any claim arising against such persons in their official capacities if such person acted in good faith and in a manner that he reasonably believed to be in or not opposed to the best interests of the corporation and, with respect to any criminal action or proceeding, had no reasonable cause to believe his conduct was unlawful. Insofar as the limitation of, or indemnification for, liabilities arising under the Securities Act of 1933 may be permitted to directors, officers, or persons controlling us pursuant to the foregoing, or otherwise, we have been advised that, in the opinion of the Securities and Exchange Commission, such limitation or indemnification is against public policy as expressed in the Securities Act and is, therefore, unenforceable. CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS From time to time we enter into transactions with Computer Nerds International, Inc., related party, including: ●we purchase inventories and products for sale from Computer Nerds International, Inc. which totaled approximately $2,113,000 in 2011 and $7,700,000 during the first nine months of 2012.Accounts payable to Computer Nerds International, Inc. as of December 31, 2011 and September 30, 2012 was $300,939 and $328,488, respectively, ●we sold various products to Computer Nerds International, Inc. which totaled approximately $500 in 2011, and $2,200 for the first nine months of 2012, and ●on October 25, 2011, we entered into a Distribution Agreement with Computer Nerds International, Inc. whereby we appointed Computer Nerds International, Inc. as a non-exclusive distributor of our products for an initial term ending on December 31, 2012. The term automatically renews for a one year period on each subsequent anniversary date of the effective date and we can terminate this agreement at any time upon notice.Pursuant to the agreement, Computer Nerds International, Inc. agrees to charge us its cost plus a 2% distributor fee. On July 30, 2012, we entered into an amended Distribution Agreement with Computer Nerds International, Inc. to extend the term of the agreement to March 31, 2013 and reduce the distributor fee to 1.5%. We paid approximately $38,000 to Computer Nerds International, Inc. during the year ended December 31, 2011 and approximately $142,000 during the first nine months of 2012. 21 From time to time our executive officers and directors provide funds to us for working capital, including: ●at December 31, 2010, our executive officers and directors had advanced an aggregate of $30,210.These advances were due on demand and bore interest at a rate of 6% per annum.In October 2011, we paid the principal and interest due under this advance, and ●in October 2011, we issued promissory notes to three of our executive officers and directors in an aggregate amount of $150,000. The notes were due in January 2012 and bore interest at a rate of 18% per annum. Accrued interest as of December 31, 2011, amounted to $6,505. Between January 2012 and February 2012, we satisfied these promissory notes. Director independence None of our directors is considered “independent” within the meaning of meaning of Rule 5605 of the NASDAQ Marketplace Rules. PRINCIPAL SHAREHOLDERS At December 14, 2012 we had 127,368,088 shares of our common stock issued and outstanding. The following table sets forth information regarding the beneficial ownership of our common stock as of December 14, 2012 by: ● each person known by us to be the beneficial owner of more than 5% of our common stock; ● each of our directors; ● each of our named executive officers; and ● our named executive officers, directors and director nominees as a group. Unless otherwise indicated, the business address of each person listed is in care of 3errace, Suite A-8, Fort Lauderdale, FL33312.The percentages in the table have been calculated on the basis of treating as outstanding for a particular person, all shares of our common stock outstanding on that date and all shares of our common stock issuable to that holder in the event of exercise of outstanding options, warrants, rights or conversion privileges owned by that person at that date which are exercisable within 60 days of that date. Except as otherwise indicated, the persons listed below have sole voting and investment power with respect to all shares of our common stock owned by them, except to the extent that power may be shared with a spouse. Amount and Nature of Beneficial Ownership Name # of Shares % of Class David A. Kriegstein % Jason Merrick % Robert Weitzner % Dustin Liukkonen % All officers and directors as a group (four persons) % Jeremy L. Schneiderman (1) % Seth Schneiderman and Terri Schneiderman, JT (2) % Michelle Fischer (3) % Falcon Partners BVBA (4) % (1)Mr. Schneiderman’s address is 3errace, Aventura, FL33180. (2)Mr. an Mrs. Schneiderman’s address is 2961 W. Vista Circle, Davie, FL33328. (3)Ms. Fischer’s address is 2840 W. Vista Circle, Davie, FL33328. (4)The number of shares owned includes 7,500,000 shares issuable upon the exercise of warrants with exercise prices ranging from $0.15 to $0.50 per share.Falcon Partners BVBA’s address is Jan Welterslaan 13 2100 Deurne, Antwerp, Belgium. 22 Securities authorized for issuance under equity compensation plans The following table sets forth securities authorized for issuance under any equity compensation plans approved by our shareholders as well as any equity compensation plans not approved by our shareholders as of December 31, 2011. Plan category Number of securities to be issued upon exercise of outstanding options, warrants and rights (a) Weighted average exercise price of outstanding options, warrants and rights Number of securities remaining available for future issuance under equity compensation plans (excluding securities reflected in column (a)) Plans approved by our shareholders: 0 - 0 Plans not approved by shareholders: Random Source 2010 Equity Compensation Plan $ 2010 Equity Compensation Plan In April 2010, Random Sources’ board of directors and shareholders authorized the 2010 Equity Compensation Plan, which we refer to as the 2010 Plan, initially covering 7,000,000 shares of common stock.The purpose of the 2010 Plan is to enable us to offer to our employees, officers, directors and consultants, whose past, present and/or potential contributions to our company have been, are or will be important to our success, an opportunity to acquire a proprietary interest in our company.The 2010 Plan is administered by our board of directors. Plan options may either be: ● incentive stock options (ISOs), ● non-qualified options (NSOs), ● awards of our common stock, or ● rights to make direct purchases of our common stock which may be subject to certain restrictions. Any option granted under the 2010 Plan must provide for an exercise price of not less than 100% of the fair market value of the underlying shares on the date of grant, but the exercise price of any ISO granted to an eligible employee owning more than 10% of our outstanding common stock must not be less than 110% of fair market value on the date of the grant.The plan further provides that with respect to ISOs the aggregate fair market value of the common stock underlying the options which are exercisable by any option holder during any calendar year cannot exceed $100,000.The term of each plan option and the manner in which it may be exercised is determined by the board of directors or the compensation committee, provided that no option may be exercisable more than 10 years after the date of its grant and, in the case of an incentive option granted to an eligible employee owning more than 10% of the common stock, no more than five years after the date of the grant.In the event of any stock split of our outstanding common stock, the board of directors in its discretion may elect to maintain the stated amount of shares reserved under the plan without giving effect to such stock split.Subject to the limitation on the aggregate number of shares issuable under the plan, there is no maximum or minimum number of shares as to which a stock grant or plan option may be granted to any person. As part of the reverse merger with Random Source, options granted under this plan are exercisable into shares of our common stock. DESCRIPTION OF SECURITIES We are authorized to issue 200,000,000 shares of common stock, par value $0.001 per share, and 5,000,000 shares of preferred stock, par value $0.001 per share.At December 14, 2012 we had 127,368,088 shares of common stock and no shares of preferred stock issued and outstanding. Common stock The holders of common stock are entitled to one vote per share on all matters submitted to a vote of shareholders, including the election of directors.There is no right to cumulate votes in the election of directors.The holders of common stock are entitled to any dividends that may be declared by the board of directors out of funds legally available for payment of dividends subject to the prior rights of holders of preferred stock and any contractual restrictions we have against the payment of dividends on common stock.In the event of our liquidation or dissolution, holders of common stock are entitled to share ratably in all assets remaining after payment of liabilities and the liquidation preferences of any outstanding shares of preferred stock.Holders of common stock have no preemptive rights and have no right to convert their common stock into any other securities. 23 Preferred stock The preferred stock is issuable in one or more series with such designations, voting powers, if any, preferences and relative, participating, optional or other special rights, and such qualifications, limitations and restrictions, as are determined by resolution of our board of directors.The issuance of preferred stock may have the effect of delaying, deferring or preventing a change in control of our company without further action by shareholders and could adversely affect the rights and powers, including voting rights, of the holders of common stock. Common stock purchase warrants In May 2012 in connection with the closing of the reverse merger with Random Source, we issued the Random Source shareholders who were also warrant holders the Exchange Warrants to purchase 15,075,571 shares of our common stock exercise prices ranging from $0.07 to $0.50 per share in exchange for identical warrants to purchase Random Source common stock which were held by the warrant holders immediately prior to closing.The expiration date of each Exchange Warrant is identical to the Random Source warrant for which it was exchanged. The exercise price of the Exchange Warrants and the number of shares issuable upon the exercise of the warrants are subject to proportional adjustment in the event of stock splits, dividends, recapitalizations or similar transactions.Exchange Warrants to purchase 678,571 shares of our common stock with an exercise price of $0.07 per share are exercisable on a cashless basis.Exchange Warrants to purchase an additional 14,397,000 shares of our common stock with exercise prices ranging from $0.15 to $0.50 per share are callable by us, upon 30 days notice, at a call price of $0.001 per share if our stock is currently quoted for trading in the over the counter market, the closing price of our common stock equals or exceeds certain base thresholds for five consecutive trading days and there is an effective registration statement covering the resale of the shares of common stock underlying those Exchange Warrants.This prospectus is a part of that registration statement.This means that holders of these Exchange Warrants will have 30 days from the date the warrants are called to exercise the Exchange Warrants.Any warrant which has been called but remains unexercised by the call date will automatically terminate and no longer entitle the holder to exercise such warrant or to receive any consideration therefore, other than the call price. In July 2012, in connection with a private placement of our shares of common stock in which Mediterranean Securities Group, LLC, a broker-dealer and member of FINRA, acted as our placement agent we issued the firm and its designees five year warrants to purchase 142,857 shares of our common stock at an exercise price of $0.07 per share which are exercisable on a cashless basis as partial compensation for its services. Transfer agent The transfer agent and registrar for our common stock is Standard Registrar & Transfer Company Inc., 12528 South 1840 East, Draper, UT 84020. SELLING SECURITY HOLDERS At December 14, 2012 we had 127,368,088 shares of our common stock issued and outstanding. This prospectus relates to periodic offers and sales of up to 81,858,584 shares of our common stock by the selling security holders listed below and their pledgees, donees and other successors in interest, which underlie outstanding warrants held by the selling security holders, including: ● 66,640,156 shares which are presently outstanding; and ● 15,218,428 shares issuable upon the possible exercise of warrants with an exercise price ranging from $0.07 to $0.50 per share. The following table sets forth: ● the name of each selling security holder, ● the number of common shares owned, and ● the number of common shares being registered for resale by the selling security holder. Information on beneficial ownership of securities is based upon a record list of our shareholders. We may amend or supplement this prospectus from time to time to update the disclosure set forth in this prospectus. All of the securities owned by the selling security holders may be offered hereby. Because the selling security holders may sell some or all of the securities owned by them, and because there are currently no agreements, arrangements or understandings with respect to the sale of any of the securities, no estimate can be given as to the number of securities that will be held by the selling security holders upon termination of any offering made hereby. 24 Name of selling security holder No. of shares beneficially owned No. of shares being registered No. of shares owned after the offering % owned after the offering Argus Group LLC (1) 0 0 Roxanne K. Beilly 0 0 Brainard Ventures LLC (2) 0 0 Ella Chesnutt 0 0 David Cohen (3) 0 0 Paul Cohn and Shelley Cohn, JT (4) 0 0 Emilio DiSanluciano (5) 0 0 Nancie Doherty (6) 0 0 Scott Dudak and Maria Dudak, TIE (7) 0 0 Falcon Partners BVBA (8) 0 0 Michelle Fischer 0 0 Edward Fischer 0 0 Andrew Garbarini and Kim Garbarini, JT (9) 0 0 Gordon Gold (5) 0 0 Grip’d LLC (10) 0 0 Joseph C. Henn (5) 0 0 Frank Jichetti (4) 0 0 Marcos Lapciuc and Tiffany Lapciuc, JT (11) 0 0 Deena L. Leest (12) 0 0 Jeff Levine (13) 0 0 Sharon Levine (13) 0 0 Jordan A. Linn (11) 0 0 Bryon Main (3) 0 0 Kyia McFadden (4) 0 0 Gail Merrick (14) 0 0 Howard Mofshin 0 0 Sydney Monda 0 0 Arthur Rabin (15) 0 0 Susan Schneider 0 0 Jeremy Schneiderman (22) 0 0 Seth Schneiderman and Terri Schneiderman, JT 0 0 Jared Schwab (16) 0 0 Andrew Smith, DC (7) 0 0 Brian Stone (11) 0 0 Herb Tabin 0 0 Madeline Tabin 0 0 Carol Tabin (12) 0 0 Steven I. Weinberger 0 0 John Weitzner (14) 0 0 Bernard Weitzner (14) 0 0 Kevin S. Wilde (17) 0 0 William Zeidel (18) 0 0 Norman Becker (19) ≤1% Diane Martini 0 0 Trevor R. Ashmore 0 0 Sten Anders-Fellman 0 0 Gail L. Babitt and JJ Rorie, JTWROS 0 0 Edward Feighan ≤1% Anthony Ivankovitch 0 0 Emmet Sullivan and Kathleen Sullivan, JTWROS 0 0 Mediterranean Securities Group, LLC (20) 0 0 Alan Jacobs (20) 0 0 Michael Jacobs (20) 0 0 Amy Keebler (20) 0 0 Donald E. Wray and Linda Wray, JTWROS 0 0 Elite Pacific Group Limited (21) 0 0 Philip G. Meng 0 0 Mark Dante 0 0 Total 25 (1)Lauren Carajohn holds voting and dispositive control over securities held of record by Argus Group LLC. (2)Mr. Donald Brainard holds voting and dispositive control over securities held of record by Brainard Ventures LLC. (3)The number of shares owned and offering includes 45,000 shares underlying warrants with exercise prices ranging from $0.15 to $0.50 per share. (4)The number of shares owned and offering includes 75,000 shares underlying warrants with exercise prices ranging from $0.15 to $0.50 per share. (5)The number of shares owned and offering includes 300,000 shares underlying warrants with exercise prices ranging from $0.15 to $0.50 per share. (6)The number of shares owned and offering includes 120,000 shares underlying warrants with exercise prices ranging from $0.15 to $0.50 per share. (7)The number of shares owned and offering includes 150,000 shares underlying warrants with exercise prices ranging from $0.15 to $0.50 per share. (8)The number of shares owned and offering includes 7,500,000 shares underlying warrants with exercise prices ranging from $0.15 to $0.50 per share. Gerda Van Hoeydonck holds voting and dispositive control over securities held of record by Falcon Partners BVBA. (9)The number of shares owned and offering includes 150,000 shares underlying warrants with exercise prices ranging from $0.15 to $0.50 per share and 75,000 shares underlying warrants with an exercise price of $0.07 per share. (10)The number of shares owned and offering includes 117,000 shares underlying warrants with exercise prices ranging from $0.15 to $0.50 per share.Mr. Craig Agranoff holds voting and dispositive control over securities held of record by Grip’d LLC. (11)The number of shares owned and offering includes 30,000 shares underlying warrants with exercise prices ranging from $0.15 to $0.50 per share. (12)The number of shares owned and offering includes 60,000 shares underlying warrants with exercise prices ranging from $0.15 to $0.50 per share. (13)The number of shares owned and offering includes 750,000 shares underlying warrants with exercise prices ranging from $0.15 to $0.50 per share. (14)The number of shares owned and offering includes 15,000 shares underlying warrants with exercise prices ranging from $0.15 to $0.50 per share. 26 (15)The number of shares owned and offering includes 3,000,000 shares underlying warrants with exercise prices ranging from $0.15 to $0.50 per share. (16)The number of shares owned and offering includes 45,000 shares underlying warrants with exercise prices ranging from $0.15 to $0.50 per share and 353,571 shares underlying warrants with an exercise price of $0.07 per share. (17)The number of shares owned and offering includes 90,000 shares underlying warrants with exercise prices ranging from $0.15 to $0.50 per share. (18)The number of shares owned and offering includes 105,000 shares underlying warrants with exercise prices ranging from $0.15 to $0.50 per share. (19)Mr. Becker served as an executive officer and director of our company from 2004 until May 2012. (20)The number of shares owned and offered includes shares underlying warrants with an exercise price of $0.07 per share. (21)Kwok-Wing Pang has voting and dispositive control over securities held of record by Elite Pacific Group Limited. (22)Mr. Schneiderman, a co-founder of Random Source, was an officer and director of Random Source from September 2008 until February 2012. Certain of the selling security holders are broker-dealers or affiliates of broker-dealers, including: •Mediterranean Securities Group, LLC, a broker-dealer and member of FINRA, acted as placement agent for us in two private placements.As partial compensation for these services in the ordinary course of its business as the placement agent we issued the firm, and its designees Mr. Alan Jacobs, Mr. Michael Jacobs, Mr. Jared Schwab, Mr. Andrew Garbarini and Ms. Amy Keebler, placement agent warrants.The shares underlying these placement agent warrants are included in this prospectus.A portion of these placement agent warrants were assigned to Messrs. Jacobs, Jacobs, Schwab and Garbarini and Ms. Keebler, employees of Mediterranean Securities Group, LLC, by the firm as compensation to them in the regular course of their employment with that firm.At the time of the receipt of the warrants, neither Messrs. Jacobs, Jacobs, Schwab or Garbarini nor Ms. Keebler had any agreement or understanding, directly or indirectly, with any person to distribute those securities, •Mr. Garbarini and his wife also purchased securities from us for their own account in a private offering in which Mediterranean Securities Group LLC did not serve as placement agent and otherwise had no involvement.At the time of this investment, neither Mr. nor Mrs. Garbarini had any agreement or understanding, directly or indirectly, with any person to distribute those securities, and •Mr. Emilio DiSanluciano purchased securities from us for his own account in a private offering. Mr. DiSanluciano is an employee of Felix Investments LLC, a broker-dealer and member of FINRA.We do not have any relationship with Felix Investments LLC.At the time of this investment, Mr. DiSanluciano did not have any agreement or understanding, directly or indirectly, with any person to distribute those securities. Except as set forth above, none of the selling security holders are broker-dealers or affiliates of broker-dealers.None of the selling security holders has, or within the past three years has had, any position, office or other material relationship with us or any of our predecessors or affiliates, other than as described previously in this section.We have agreed to pay full costs and expenses, incentives to the issuance, offer, sale and delivery of the shares, including all fees and expenses in preparing, filing and printing the registration statement and prospectus and related exhibits, amendments and supplements thereto and mailing of those items. We will not pay selling commissions and expenses associated with any sale by the selling security holders. 27 PLAN OF DISTRIBUTION Each selling security holder and any of their pledgees, assignees and successors-in-interest may, from time to time, sell any or all of their shares of common stock covered hereby on the OTC Bulletin Board or any other stock exchange, market or trading facility on which the shares are traded or in private transactions.These sales may be at fixed or negotiated prices.A selling security holder may use any one or more of the following methods when selling shares: ● ordinary brokerage transactions and transactions in which the broker-dealer solicits purchasers; ● block trades in which the broker-dealer will attempt to sell the shares as agent but may position and resell a portion of the block as principal to facilitate the transaction; ● purchases by a broker-dealer as principal and resale by the broker-dealer for its account; ● an exchange distribution in accordance with the rules of the applicable exchange; ● privately negotiated transactions; ● settlement of short sales entered into after the effective date of the registration statement of which this prospectus is a part; ● in transactions through broker-dealers that agree with the selling security holders to sell a specified number of such shares at a stipulated price per share; ● through the writing or settlement of options or other hedging transactions, whether through an options exchange or otherwise; ● a combination of any such methods of sale; or ● any other method permitted pursuant to applicable law. At any time after May 10, 2013, the one year anniversary from the date we filed “Form 10” information with the SEC following the reverse merger with Random Source, the selling security holders may also sell shares under Rule 144 under the Securities Act of 1933 if available, rather than under this prospectus. Broker-dealers engaged by the selling security holders may arrange for other brokers-dealers to participate in sales.Broker-dealers may receive commissions or discounts from the selling security holders (or, if any broker-dealer acts as agent for the purchaser of shares, from the purchaser) in amounts to be negotiated, but, except as set forth in a supplement to this prospectus, in the case of an agency transaction not in excess of a customary brokerage commission in compliance with FINRA Rule 2440; and in the case of a principal transaction a markup or markdown in compliance with FINRA IM-2440. In connection with the sale of the common stock or interests therein, the selling security holders may enter into hedging transactions with broker-dealers or other financial institutions, which may in turn engage in short sales of the common stock in the course of hedging the positions they assume.The selling security holders may also sell shares of the common stock short and deliver these securities to close out their short positions, or loan or pledge the common stock to broker-dealers that in turn may sell these securities.The selling security holders may also enter into option or other transactions with broker-dealers or other financial institutions or create one or more derivative securities which require the delivery to such broker-dealer or other financial institution of shares offered by this prospectus, which shares such broker-dealer or other financial institution may resell pursuant to this prospectus, as supplemented or amended to reflect such transaction. Certain of the selling security holders and any broker-dealers or agents that are involved in selling the shares may be deemed to be “underwriters” within the meaning of the Securities Act of 1933 in connection with such sales.In such event, any commissions received by such broker-dealers or agents and any profit on the resale of the shares purchased by them may be deemed to be underwriting commissions or discounts under the Securities Act of 1933. Because certain of selling security holders may be deemed to be “underwriters” within the meaning of the Securities Act of 1933, they will be subject to the prospectus delivery requirements of the Securities Act of 1933 including Rule 172 thereunder.The resale shares will be sold only through registered or licensed brokers or dealers if required under applicable state securities laws.In addition, in certain states, the resale shares of common stock covered hereby may not be sold unless they have been registered or qualified for sale in the applicable state or an exemption from the registration or qualification requirement is available and is complied with. Under applicable rules and regulations under the Securities Exchange Act of 1934, any person engaged in the distribution of the resale shares may not simultaneously engage in market making activities with respect to the common stock for the applicable restricted period, as defined in Regulation M, prior to the commencement of the distribution.In addition, the selling security holders will be subject to applicable provisions of the Securities Exchange Act of 1934 and the rules and regulations thereunder, including Regulation M, which may limit the timing of purchases and sales of shares of the common stock by the selling security holders or any other person.We will make copies of this prospectus available to the selling security holders and have informed them of the need to deliver a copy of this prospectus to each purchaser at or prior to the time of the sale, including by compliance with Rule 172 under the Securities Act of 1933. 28 LEGAL MATTERS The validity of the securities offered by this prospectus will be passed upon for us by Pearlman Schneider LLP, 2200 Corporate Boulevard, N.W., Suite 210, Boca Raton, Florida33431. Current and former affiliates of Pearlman Schneider LLP are the owners of 239,960 shares of our common stock which are included in this prospectus. EXPERTS Our consolidated balance sheets as of December 31, 2011 and 2010 and the related consolidated statement of operations, changes in shareholders’ equity and cash flows for the years ended December 31, 2011 and 2010 included in this prospectus have been audited by Sherb & Co, LLP, independent registered public accounting firm, as indicated in their report with respect thereto, and have been so included in reliance upon the report of such firm given on their authority as experts in accounting and auditing. WHERE YOU CAN FIND ADDITIONAL INFORMATION We have filed with the Securities and Exchange Commission the registration statement on Form S-1 under the Securities Act of 1933 for the common stock offered by this prospectus. This prospectus, which is a part of the registration statement, does not contain all of the information in the registration statement and the exhibits filed with it, portions of which have been omitted as permitted by Securities and Exchange Commission rules and regulations. For further information concerning us and the securities offered by this prospectus, we refer to the registration statement and to the exhibits filed with it. Statements contained in this prospectus as to the content of any contract or other document referred to are not necessarily complete. In each instance, we refer you to the copy of the contracts and/or other documents filed as exhibits to the registration statement. This registration statement on Form S-1, including exhibits, is available over the Internet at the Securities and Exchange Commission’s website at http://www.sec.gov. You may also read and copy any document we file with the Securities and Exchange Commission at its public reference facilities: Public Reference Room Office treet, N.E. Room 1580 Washington, D.C. 20549 You may also obtain copies of the documents at prescribed rates by writing to the Public Reference Sectionof the Securities and Exchange Commission at treet, N.E., Room 1580, Washington, D.C. 20549. Callers in the United States can also call 1-202-551-8090 for further information on the operations of the public reference facilities. 29 No dealer, sales representative or any other person has been authorized to give any information or to make any representations other than those contained in this prospectus and, if given or made, such information or representation must not be relied upon as having been authorized by the company or any of the underwriters. This prospectus does not constitute an offer of any securities other than those to which it relates or an offer to sell, or a solicitation of any offer to buy, to any person in any jurisdiction where such an offer or solicitation would be unlawful. Neither the delivery of this prospectus nor any sale made hereunder shall, under any circumstances, create an implication that the information set forth herein is correct as of any time subsequent to the date hereof. TABLE OF CONTENTS Page About this Prospectus 2 PROGUARD ACQUISITION CORP. ————— PROSPECTUS ————— , 2013 81,858,584 Shares of Common Stock Other Pertinent Information 2 Prospectus Summary 2 Summary of the Offering 2 Selected Financial Data 3 Risk Factors 3 Cautionary Statement Regarding Forward Looking Information 7 Market for Common Equity and Related Shareholder Matters 7 Capitalization 9 Use of Proceeds 9 Management’s Discussion and Analysis of Financial Statements and Results of Operations 9 Our Business 13 Management 17 Executive Compensation 20 Certain Relationships and Related Transactions 21 Principal Shareholders 22 Description of Securities 23 Selling Security Holders 24 Plan of Distribution 28 Legal Matters 29 Experts 29 Where You Can Find Additional Information 29 Index to Consolidated Financial Statements F-1 PROGUARD ACQUISITION CORP. INDEX TO FINANCIAL STATEMENTS Page No. Consolidated Balance Sheets at September 30, 2012 (unaudited) and December 31, 2011 F-2 Consolidated Statements of Operations (unaudited) for the three and nine months ended September 30, 2012 and 2011 F-3 Consolidated Statements of Cash Flows (unaudited) for the nine months endedSeptember 30, 2012 and 2011 F-4 Notes to Unaudited Consolidated Financial Statements September 30, 2012 F-5 Report of Independent Registered Public Accounting Firm F-18 Consolidated Balance Sheets of Random Source, Inc. and Subsidiaries atDecember 31, 2011 and 2010 F-19 Consolidated Statements of Operations of Random Source, Inc. and Subsidiariesfor the years ended December 31, 2011 and 2010 F-20 Consolidated Statements of Stockholders’ Equity(Deficit) of Random Source, Inc.and Subsidiaries for the years ended December 31, 2011 and 2010 F-21 Consolidated Statements of Cash Flows of Random Source, Inc. and Subsidiariesfor the years ended December 31, 2011 and 2010 F-22 Notes to Consolidated Financial Statements of Random Source, Inc. and SubsidiariesDecember 31, 2011 F-23 F-1 PROGUARD ACQUISITION CORP. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS September 30, December 31, (Unaudited) ASSETS Current assets: Cash $ $ Accounts receivable - net Inventory Other receivables Due from related party - Prepaid expenses and other current assets Total current assets Other assets: Property and equipment, net Website development cost - Intangible asset, net Deposits Total other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Accounts payable and accrued liabilities $ $ Accounts payable - related party Loan payable - Notes payable - short term Deferred discount - short term Customer deposits Due to related parties - Total current liabilities LONG-TERM LIABILITIES: Notes payable - long term Deferred discount - long term Total liabilities Stockholders' equity: Preferred stock, $0.001 par value, 10,000,000 shares authorized: no shares issued and outstanding - - Common stock, $0.001 par value, 500,000,000 shares authorized: 127,368,088 shares and 117,003,803 shares issued and outstanding at September 30, 2012 and December 31, 2011, respectively Additional paid-in capital Accumulateddeficit ) ) Subscription receivable - - Total stockholders' equity Total liabilities and stockholders' equity $ $ See accompanying notes to unaudited consolidated financial statements. F-2 PROGUARD ACQUISITION CORP. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS FOR THE THREE MONTHS FOR THE THREE MONTHS FOR THE NINE MONTHS FOR THE NINE MONTHS ENDED ENDED ENDED ENDED SEPTEMBER 30, 2012 SEPTEMBER 30, 2011 SEPTEMBER 30, 2012 SEPTEMBER 30, 2011 (Unaudited) (Unaudited) (Unaudited) (Unaudited) Net sales $ Cost of sales Gross profit Operating expenses: Depreciation and amortization Marketing, selling and advertising expenses Compensation and related taxes Professional and consulting fees General and administrative Total operating expenses Loss from operations ) Other expense Gain on sale of assets - - Interest expense ) - ) ) Total other expense ) - ) ) Loss before provision for income taxes ) Provision for income taxes - Net loss $ ) $ ) $ ) $ ) WEIGHTED AVERAGE COMMON SHARES Basic and Diluted NET LOSS PER COMMON SHARE: OUTSTANDING - Basic and Diluted ) See accompanying notes to unaudited consolidated financial statements. F-3 PROGUARD ACQUISITION CORP. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE NINE MONTHS FOR THE NINE MONTHS ENDED ENDED SEPTEMBER 30, 2012 SEPTEMBER 30, 2011 (Unaudited) (Unaudited) Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation and amortization Gain on sale of assets ) - Changes in operating assets and liabilities Accounts receivable ) ) Inventory ) ) Other receivables ) ) Prepaid expenses and other current assets ) Deposits ) ) Accounts payable and accrued liabilities ) Accounts payable - related party ) Deferred discount - short term - Customer deposits - Deferred discount - long term ) Net cash (used in) provided by operating activities ) Cash flows from investing activities: Website development costs ) - Proceeds from sale of assets - Cash used in acquisition of business - ) Purchase of property and equipment - - Net cash used in investing activities ) ) Cash flows from financing activities: Payments on notes payable ) ) Proceeds from related party advances, net of repayments on related party advances ) ) Proceeds from loan payable, net of repayments on loan payable - Payment made in connection with stock repurchase agreement ) - Payments to repurchase common stock ) - Collection of subscription receivable - Issuance cost on sale of common stock - - Proceeds from sale of common stock, net of issuance costs Net cash provided by financing activities Net(decrease) increase in cash ) Cash at beginning of year Cash at end of period $ $ SUPPLEMENTAL DISCLOSURE OF CASH FLOWINFORMATION: Cash paid for: Interest $ $ Income taxes $
